Title: To James Madison from William O. Callis, 20 December 1790
From: Callis, William O.
To: Madison, James


Dear Sir,
Richmond 20th. December 1790
In the year 1778 at the White Plains I was as a Lieutenant of 4th Va Regt. deranged: some previous or subsequent to that period, the Congress promised the Officers of the American Army so deranged, one Years Pay: this compensation I have never received; the design of this then is to beg the favour of you to make the proper application to the present Congress to obtain it. On reference to the Books and papers in the War Office, it will be found that the above statement is true, and further it will not appear by those or any other Papers that any Compensation has ever been made me. I am also, told I am entitled to some further bounty of Land, of this and the above your information, by a letter to be left at the Post Office, in Richmond, will Confer a particular obligation on Dr Sir, Yo. Mo. Obt
W. O. Callis.
